Wilde J.
delivered the opinion of the Court. Whatever doubts may. have been entertained formerly on the question, whether money be attachable and can be taken on execution or not, they are, we think, entirely removed by the case of Turner v. Fendall, 1 Cranch, 117.
There seems to be no good reason why money should not be attached and taken on execution as well as other property. The quaint reasons given in some of the old cases, viz. that money cannot be identified, and cannot be sold, seems to have very little weight ; for money may be identified as well as other property, though not always with equal facility. Then as to the sale of money, that to be sure would be an absurdity, and for that reason the St. 1783, c. 57, § 5, which directs the sale of goods or chattels taken on execution, is not applicable • to money ; but this by no means shows, that money cannot be taken on execution. On the contrary, the sheriff is expressly directed by the form of the execution as prescribed by law, to cause the execution to be paid and satisfied out of the money, goods or chattels of the debtor. This is decisive as to the question, whether money may be taken on execution. And if money is liable to be taken on execution, we think it equally clear that it is liable to attachment. The object of an attachment is, to secure such property of the debtor as may be liable to be taken on execution. The officer is commanded to attach the goods and estate of the debtor, which certainly includes money. A bequest of a man’s goods and estate would undoubtedly pass money ; and the command of the writ, therefore, authorized the attachment.
*570But it is objected, that the money attached was not the property of Harmon, and this objection would be well founded, if it had appeared, that the plaintiff was an officer or an agent or attorney lawfully authorized to collect the money. But he obtained the money by means' of a fraudulent assignment, and as against the creditors of Harmon he had no right or property, and therefore cannot maintain this action. By the payment to the plaintiff the debt to Harmon was discharged, and the money became his property, for it could not become the property of the plaintiff, by reason of the fraud.
In regard to the deposition, we think it was rightfully rejected. The answer of the deponent was hearsay evidence, as to the circumstances of Harmon, stating what they were reputed to be, and not what he knew them to be. It was contended that the objection should have been made to the interrogatory before the commission issued. But the interrogatory was unexceptionable. The witness was asked, what were the circumstances of Harmon, and not what they were reputed to be.

Judgment of the Court of Common Pleas affirmed.